       Case: 1:18-op-45119-DAP Doc #: 23 Filed: 03/11/19 1 of 7. PageID #: 157




                           UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


    IN RE: NATIONAL PRESCRIPTION OPIATE MDL No. 2804
    LITIGATION
                                             Case No. 1:17-md-2804
    This document relates to:
    Benton County, Mississippi v.            Judge Dan Aaron Polster
    Amerisourcebergen Drug Corporation et al
                                             SHORT FORM FOR SUPPLEMENTING
                                             COMPLAINT AND AMENDING
    1:18-op-45119-DAP                        DEFENDANTS AND JURY DEMAND
    _______________________________


        Plaintiff submits this supplemental pleading and Amended Complaint incorporating as if

fully set forth herein its own prior pleadings and, if indicated below, the common factual

allegations identified and the RICO causes of action included in the Corrected Second Amended

Complaint and Jury Demand in the case of The County of Summit, Ohio, et al., v. Purdue Pharma

L.P., et al., Case No. 1:18-op-45090 (“Summit County Pleadings”), In Re National Prescription

Opiate Litigation, in the United States District Court for the Northern District of Ohio, Dkt #513,

5141), and as may be amended in the future, and any additional claims asserted herein. Plaintiff

also hereby amends its complaint to alter the defendants against which claims are asserted as

identified below. To the extent defendants were previously sued in plaintiff(s)’ existing complaint

and they are no longer identified as defendants herein, they have been dismissed without prejudice

except as limited by CMO-1, Section 6(e). Doc. #232.




1
  Docket #513 is the redacted Summit Second Amended Complaint and Docket #514 is the
unredacted Summit Corrected Second Amended Complaint filed under seal in Case No. 1:17-
md-02804-DAP. The redacted Summit Corrected Second Amended Complaint is also filed in its
individual docket, Case No. 1:18-op-45090-DAP, Docket #24.
      Case: 1:18-op-45119-DAP Doc #: 23 Filed: 03/11/19 2 of 7. PageID #: 158




           INCORPORATION BY REFERENCE OF EXISTING COMPLAINT

       Plaintiff(s)’ Existing Complaint, Benton County, Mississippi v. Amerisourcebergen Drug

Corporation et al (1:18-op-45119-DAP), as may have been previously amended, is expressly

incorporated by reference to this Short Form as if fully set forth herein except to the extent that

allegations regarding certain defendants that are not listed in section 2 below are dismissed

without prejudice.

                                   PARTIES – DEFENDANTS

       1.     Having reviewed the relevant ARCOS data, Plaintiff asserts claims against the
following Defendants:
AMERISOURCEBERGEN DRUG CORPORATION, CARDINAL HEALTH, INC.,
McKESSON CORPORATION, PURDUE PHARMA L.P., PURDUE PHARMA INC., TEVA
PHARMACEUTICAL INDUSTRIES LTD., TEVA PHARMACEUTICALS USA, INC.,
CEPHALON INC., JOHNSON & JOHNSON, JANSSEN PHARMACEUTICALS INC.,
JANSSEN PHARMACEUTICA INC., NORAMCO INC, ENDO HEALTH SOLUTIONS INC.,
ENDO PHARMACEUTICALS INC., ALLERGAN PLC, WATSON PHARMACEUTICALS,
INC., WATSON LABORATORIES INC., ACTAVIS LLC, ACTAVIS PHARMA, INC.,
MALLINCKRODT PLC, MALLINCKRODT LLC, THE PURDUE FREDERICK COMPANY
INC., ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS INC., PAR PHARMACEUTICAL,
INC., PAR PHARMACEUTICAL COMPANIES, INC..

I, Anthony J. Majestro, Counsel for Plaintiff(s), certify that in identifying all Defendants, I
have followed the procedure approved by the Court and reviewed the ARCOS data that I
understand to be relevant to Plaintiff(s). I further certify that, except as set forth below, each
of the Defendant(s) newly added herein appears in the ARCOS data I reviewed.
I understand that for each newly added Defendant not appearing in the ARCOS data I
must set forth below factual allegations sufficient to state a claim against any such newly
named Defendant that does not appear in the ARCOS data.

Dated: March 11, 2019                         Signed: /s/ Anthony J. Majestro

Factual Allegations Regarding Individual Defendants

       1.1.            Defendants PAR PHARMACEUTICAL, INC., PAR

PHARMACEUTICAL COMPANIES, INC. are hereby added as Defendants by this pleading

based on the following jurisdictional allegations:

       1.1.1 Defendant Par Pharmaceutical, Inc. is a Delaware corporation with its principal

place of business located in Chestnut Ridge, New York. Par Pharmaceutical, Inc. is a wholly-


                                                  2
      Case: 1:18-op-45119-DAP Doc #: 23 Filed: 03/11/19 3 of 7. PageID #: 159




owned subsidiary of Par Pharmaceutical Companies, Inc. f/k/a Par Pharmaceutical Holdings, Inc.

Defendant Par Pharmaceutical Companies, Inc. is a Delaware corporation with its principal

place of business located in Chestnut Ridge, New York. (Par Pharmaceutical, Inc., and Par

Pharmaceutical Companies, Inc., collectively “Par Pharmaceutical”) was acquired by Endo

International plc in September 2015 and is an operating company of Endo International plc. Par

Pharmaceutical is registered to conduct business and/or conducts business in Plaintiff’s

community as a licensed wholesale pharmaceutical distributor. Par Pharmaceutical distributed

opioids, in violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint

and the other allegations incorporated herein, in sufficient quantities to be a proximate cause of

Plaintiff’s injuries. Par Pharmaceutical is sued as a Marketing Defendant.

                            COMMON FACTUAL ALLEGATIONS

        2.      By checking the boxes in this section, Plaintiff hereby incorporates by reference to
this document the common factual allegations set forth in the Summit County Pleadings as
identified in the Court’s Order implementing the Short Form procedure. Dkt. #1282.
    ☒ Common Factual Allegations (Paragraphs 130 through 670 and 746 through 813)
    ☒ RICO Marketing Enterprise Common Factual Allegations (Paragraphs 814-848)
    ☒ RICO Supply Chain Enterprise Common Factual Allegations (Paragraphs 849-877)
        3.      If additional claims are alleged below that were not pled in Plaintiff’s Existing
Complaint (other than the RICO claims asserted herein), the facts supporting those allegations
must be pleaded here. Plaintiff(s) assert(s) the following additional facts to support the claim(s)
identified in Paragraph 6 below (below or attached):
N/A
                                             CLAIMS

        4.      The following federal RICO causes of action asserted in the Summit County
Pleadings as identified in the Court’s implementing order and any subsequent amendments, Dkt.
1282, are incorporated in this Short Form by reference, in addition to the causes of action already
asserted in the Plaintiff(s)’s Existing Complaint (check all that apply):
    ☒ First Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Marketing
    Enterprise (Against Defendants Purdue, Cephalon, Janssen, Endo and Mallinckrodt (the
    “RICO Marketing Defendants”)) (Summit County Pleadings, Paragraphs 878-905)




                                                   3
      Case: 1:18-op-45119-DAP Doc #: 23 Filed: 03/11/19 4 of 7. PageID #: 160




   ☒ Second Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Supply
   Chain Enterprise (Against Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis,
   McKesson, Cardinal, and AmerisourceBergen (the “RICO Supply Chain Defendants”))
   (Summit County Pleadings, Paragraphs 906-938)

       5.      Plaintiff asserts the following additional claims as indicated (below or attached):
N/A
       6.      To the extent Plaintiff(s) wish(es) to dismiss claims previously asserted in

Plaintiff(s)’s Existing Complaint, they are identified below and will be dismissed without

prejudice: N/A

       WHEREFORE, Plaintiff(s) prays for relief as set forth in the Summit County Pleadings in

In Re National Prescription Opiate Litigation in the United States District Court for the Northern

District of Ohio, MDL No. 2804 and in Plaintiff’s Existing Complaint as has been amended herein.


Dated: March 11, 2019                                /s/Anthony J. Majestro
                                                     Attorney for Plaintiff(s)
                                                     Anthony J. Majestro
                                                     J.C. Powell
                                                     James S. Nelson
                                                     Christina L. Smith
                                                     POWELL & MAJESTRO, PLLC
                                                     405 Capitol Street, Suite P-1200
                                                     Charleston, WV 25301
                                                     Tel.: 304-346-2889
                                                     Fax: 304-346-2895
                                                     amajestro@powellmajestro.com
                                                     jcpowell@powellmajestro.com
                                                     jnelson@powellmajestro.com
                                                     csmith@powellmajestro.com




                                                4
Case: 1:18-op-45119-DAP Doc #: 23 Filed: 03/11/19 5 of 7. PageID #: 161




                                      /s/J. Burton LeBlanc, IV
                                      Russell W. Budd
                                      J. Burton LeBlanc, IV
                                      Laura J. Baughman
                                      Christine C. Mansour
                                      BARON & BUDD, P.C.
                                      3102 Oak Lawn Avenue, Suite 1100
                                      Dallas, TX 75219
                                      Tel.: 214-521-3605
                                      Fax: 214-520-1181
                                      rbudd@baronbudd.com
                                      bleblanc@baronbudd.com
                                      lbaughman@baronbudd.com
                                      cmansour@baronbudd.com

                                      /s/Peter J. Mougey
                                      Peter J. Mougey
                                      Troy Rafferty
                                      Archie C. Lamb, Jr.
                                      Page A. Poerschke
                                      Laura S. Dunning
                                      Jeffrey Gaddy
                                      LEVIN, PAPANTONIO, THOMAS,
                                      MITCHELL, RAFFERTY &
                                      PROCTOR, P.A.
                                      316 S. Baylen Street, Suite 600
                                      Pensacola, FL 32502-5996
                                      Tel.: 850-435-7068
                                      Fax: 850-436-6068
                                      pmougey@levinlaw.com
                                      trafferty@levinlaw.com
                                      alamb@levinlaw.com
                                      ppoerschke@levinlaw.com
                                      ldunning@levinlaw.com
                                      jgaddy@levinlaw.com




                                  5
Case: 1:18-op-45119-DAP Doc #: 23 Filed: 03/11/19 6 of 7. PageID #: 162




                                      /s/ Paul T. Farrell, Jr.
                                      Paul T. Farrell, Jr.
                                      M. Bert Ketchum, III
                                      Greene, Ketchum, Farrell,
                                              Bailey & Tweel, LLP
                                      419 - 11th Street (25701)/ P.O. Box 2389
                                      Huntington, West Virginia 25724-2389
                                      Phone: 800.479.0053 or 304.525.9115
                                      Fax: 304.529.3284
                                      paul@greeneketchum.com
                                      bert@greeneketchum.com


                                      /s/James C. Peterson
                                      R. Edison Hill (WVSB No. 1734)
                                      James C. Peterson (WVSB No. 2880)
                                      Harry C. Deitzler (WVSB No. 981)
                                      Aaron L. Harrah (WVSB No. 9937)
                                      Sandra B. Harrah (WVSB No. 7130)
                                      Douglas A. Spencer (WVSB No. 9369)
                                      HILL, PETERSON, CARPER,
                                        BEE & DEITZLER, PLLC
                                      NorthGate Business Park
                                      500 Tracy Way
                                      Charleston, WV 25311
                                      Tel.: 304-345-5667
                                      Fax: 304-345-1519
                                      jcpeterson@hpcbd.com
                                      rehill@hpcbd.com
                                      HGDeitzler@hpcbd.com
                                      aaron@hpcbd.com
                                      sandra@hpcbd.com
                                      doug@hpcbd.com


                                      /s/Michael J. Fuller, Jr.
                                      Michael J. Fuller, Jr.
                                      Amy J. Quezon
                                      MCHUGH FULLER LAW GROUP,
                                      PLLC
                                      97 Elias Whiddon Rd.
                                      Hattiesburg, MS 39402
                                      Tel.: 601-261-2220
                                      Fax: 601-261-2481
                                      mike@mchughfuller.com
                                      amy@mchughfuller.com




                                  6
     Case: 1:18-op-45119-DAP Doc #: 23 Filed: 03/11/19 7 of 7. PageID #: 163




                              CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 11th day of March, 2019, I electronically filed the foregoing
with the Clerk of Court by using the CM/ECF System. Copies will be served upon counsel of
record by, and may be obtained through, the Court CM/ECF Systems.

                                                  /s/Anthony J. Majestro
                                                  Anthony J. Majestro
                                                  Attorney for Plaintiff(s)




                                             7
